Citation Nr: 1200211	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  03-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disorder of the hands, to include rheumatoid arthritis.

3.  Entitlement to service connection for disorders of the ankles, shoulders, and back.

4.  Entitlement to service connection for benign prostatic hyperplasia, to include as due to herbicide exposure.

5.  Entitlement to service connection for myocardial infarctions, status post coronary artery bypass graft, to include as secondary to a psychiatric disability and as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In May 2006, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.

These matters were previously before the Board in July 2007 and in May 2010, and were remanded for further development on each occasion.

The Board notes that the record contains a letter from VA to the appellant's representative, dated in August 2010, providing the representative with a copy of the August 2010 supplemental statement of the case and advising that the representative had 30 days to complete and return a VA Form 646.  A VA Form 646 was not submitted by the Veteran's representative.  In response to this letter, the Veteran submitted a form titled, Expedited Processing - Waiver of the 30 Day Waiting Period, which stated that he had received the supplemental statement of the case and did not have any additional evidence to submit and requested that his case be forwarded to the Board immediately.  This form was signed by the Veteran and dated August 31, 2010.  In light of this form, the Board will proceed to adjudicate the appeal.

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemias.  On November 20, 2009, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  As such, when the Board remanded the Veteran's appeal in May 2010, it stayed the Veteran's claim for service connection for myocardial infarctions, status post coronary artery bypass graft, to include as secondary to a psychiatric disability and as due to herbicide exposure.  On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease, Parkinson's disease, and B cell leukemias to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  On November 1, 2010, the Board's Chairman lifted the stay of the adjudication of cases affected by amended 38 C.F.R. § 3.309(e).  Accordingly, the Board may proceed to a decision on this claim.

The Board also notes that the Veteran's claim for service connection for disorders of the hands, ankles, shoulders and back was previously styled as one issue - entitlement to service connection for rheumatoid arthritis of the hands, ankles, shoulders, and back.  However, based on further review, the Board finds that this description of the claim is too narrow as the Veteran actually filed a claim with VA for a disorder of the hands, ankles, shoulders, and back, and not just for rheumatoid arthritis thereof.  Based on the evidence of record, the Board has recharacterized the issues as noted on the title page so that all aspects of this claim are covered.

The issues of entitlement to service connection for bilateral hearing loss, rheumatoid arthritis of the hands, and benign prostatic hyperplasia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.  

2.  The Veteran is currently diagnosed with coronary artery disease; this is presumed due to exposure to herbicides in Vietnam.

3.  The competent evidence of record does not show that the Veteran's disabilities of the ankles, shoulders, and back are related to his active service or arthritis manifested within a year from discharge.


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Diseases Associated With Exposure to Certain Herbicide Agents, 
75 Fed. Reg. 53,202 (Aug. 31, 2010).

2.  Disabilities of the ankles, shoulders, and back were not incurred or aggravated by active service, nor may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the favorable decision as it relates to the finding that service connection is warranted for coronary artery disease, no further discussion of the VCAA is necessary.  Any VCAA error in notice or assistance is harmless and will not be further discussed.  The agency of original jurisdiction will take actions regarding the evaluation assigned and the effective date in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the service connection claim for disabilities of the ankles, shoulders, and back, VA issued several VCAA notice letters to the Veteran, to include correspondence dated in March 2006, September 2007, June 2009, and May 2010.  These letters informed the Veteran of what evidence was required to substantiate his claims for service connection and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006, June 2009, and May 2010 VCAA letters sent to the Veteran provided him with this notice.

With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claims in July 2002, the AOJ subsequently readjudicated the claims based on all the evidence in supplemental statements of the case issued in September 2009, and most recently in August 2010, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issue decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the VA outpatient treatment records.  The Veteran also submitted statements in support of his claims.

The Veteran's service treatment records are unavailable, except for the October 1959 enlistment examination (including a Report of Medical History completed in conjunction with the examination), and dental records dated between December 1959 and August 1978.  These records were forwarded to the RO by the National Personnel Records Center (NPRC) in December 2001, and in July 2002, the NPRC indicated that it had no additional service medical records.  A September 2009 VA Memorandum made a formal finding regarding the unavailability of the Veteran's service treatment records, to include requests to Carswell Air Force Base, the Waco RO, and the Records Management Center.  This memorandum indicates that all responses from these repositories were negative.  The May 2010 VCAA letter informed the Veteran that the AMC had made exhaustive efforts to obtain his service treatment records.  This letter requested that the Veteran submit any service treatment records in his possession.  A VA Form 20-0820 reflects that the Veteran was again informed of the unavailability of his service treatment records via telephone and that his claims would continue based on the evidence of record.  This form indicates that the Veteran acknowledged such.  In light of the foregoing, the Board finds that appropriate steps have been taken to locate the service treatment records and that further attempts would be futile.  Additionally, the Veteran has been appropriately notified of their unavailability.  As such, the Board finds that additional development is not necessary.  It is truly unfortunate that the service treatment records cannot be located, but after exhaustive efforts to obtain them it is clear that they simply cannot be found.  

Additionally, the Veteran was provided an opportunity to set forth his contentions during the May 2006 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in section 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members/Veterans Law Judges to suggest the submission of additional evidence are not for application.  

As noted above, this appeal was remanded in July 2007 and May 2010 for further development.  Over those two remands, the Board directed the AOJ/AMC to complete several remand directives.  The Board finds that there has been substantial compliance with its remand directives relevant to the claim for service connection for disorders of the ankles, shoulders, and back as will be explained next.  

As relevant, the July 2007 remand directives instructed that the AOJ/AMC send to the Veteran fully adequate VCAA notice letters, confirm with NPRC that all service treatment records have been associated with the file and, if missing, make a formal finding of unavailability and provide the Veteran with notice of such, obtain and associate the Veteran's service personnel records with the file, and obtain the Veteran's SSA records.  In this regard, the Veteran was sent adequate VCAA notice letters as described above, formal findings of unavailability regarding the Veteran's service treatment records were made by the AMC in September 2009 and July 2010, and the Veteran's service personnel records and SSA records have been associated with the claims file.  

The July 2007 and May 2010 Board remands also both directed that the Veteran be examined regarding his claim of service connection for disorders of the ankles, shoulders, and back.  VA examinations were accomplished in December 2008 and July 2010 and these examiners substantially responded to the posed questions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinion obtained in July 2010 is adequate, as it was based on a full review of all of the evidence of record.  In that regard, the examiner considered all pertinent evidence of record concerning the above claims, to include the Veteran's in-service complaints regarding lumbar spine pain in 1980 and ankle problems in 1982, as well as post-service diagnostic/radiographic studies.  The examiner also provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided at this time has been met as the examination report is adequate.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the July 2007 and May 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the appeal regarding the issue previously noted.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Service connection for myocardial infarctions, status post coronary artery bypass graft

The Veteran contends that service connection is warranted for a heart disorder.  At the May 2006 Travel Board hearing, the Veteran related his heart disorder to stress in service as well as secondary to a service-connected disability, to include depression.  (See Board hearing Transcript "Tr." at 14-15.)  The Veteran also claims service connection for the heart disorder due to exposure to herbicides, including Agent Orange.  See December 2009 VA Form 21-0820.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  For purposes of 38 C.F.R. § 3.309(e), as amended effective August 31, 2010, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The Veteran's DD Form 214 reflects that he had 2 years and 6 months of foreign service and is in receipt of the Vietnam Service Medal with 4 BSS [bronze service star], the Vietnam Campaign Medal, and a Bronze Star.  Importantly, a service personnel record reflects that the Veteran was assigned to the 31st Security Police Squadron that was station in Tuy Hoa AB, Vietnam, from at least August 1968 to August 1969.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

Post-service private treatment records reflect that the Veteran was treated for heart attacks in 1986 and 1990, and underwent several heart catheterization procedures.  Following triple bypass surgery in March 1998, he was diagnosed as having coronary artery disease.  More recently, a December 2008 VA heart and genitourinary examination reflects a diagnosis of coronary artery disease.  Additionally, a Form SSA-831-U3 reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA) for ischemic heart disease.  Per recent regulations, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease, includes coronary artery disease, thus presumptive service connection for the Veteran's coronary artery disease based on herbicide exposure is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); Notice, 75 Fed. Reg. 53202 (Aug. 31, 2010).  As the Board has granted service connection for coronary artery disease on a direct presumptive basis, it finds that a discussion regarding secondary service connection is now moot.


Service connection for disorders of the ankles, shoulders, and back

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability, "the veteran must show: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

When, as here, at least a portion of the service medical records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Furthermore, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent and lay evidence."

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2011).

At the May 2006 Travel Board hearing, the Veteran claimed that his rheumatoid arthritis of the ankles, shoulders, and back is due to the extreme humidity of Vietnam.  (See Board hearing Tr. at 7).  In a March 2002 statement, the Veteran's spouse indicated that he had pain and was unable to stand or sit for any length of time due to his arthritis.

The Board initially notes that the record contains a report of a VA joints examination conducted in December 2008 that included diagnoses of degenerative joint disease of the shoulders and ankles.  VA X-rays completed at that time of the lumbosacral spine revealed degenerative disc disease at L5-S1 with narrowing and both anterior and posterior osteophytes.  See also July 2010 VA joints/spine examination report noting diagnoses of osteoarthrosis of the lumbar spine (without radiculopathy), osteoarthrosis of the shoulders, and bilateral ankle strain.  Therefore, the Board finds that the first element of a service connection claim, a current disability, has been met for the Veteran's claim for disorders of the ankles, shoulders, and back.  

The report of the October 1959 enlistment examination reflects that a physical evaluation of the Veteran was normal except for body marks.  His physical profile (PULHES) was marked as "1" for all areas of evaluation.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The corresponding report of medical history did not reveal any complaints pertinent to the ankles, shoulders, and/or back.

The Veteran claims that he was treated at Carswell Air Force Base (AFB) for arthritis beginning in about 1986.  (See May 2006 Tr. at 8-9).  As noted above, the Veteran's service treatment records, to include those from Carswell AFB, are largely not available for review.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was an administration technician (unit/orderly room administration) for 19 years and a chapel management technician for 1 year.  As previously discussed, a service personnel record reflects that the Veteran was assigned to the 31st Security Police Squadron that was stationed in Tuy Hoa AB, Vietnam, from at least August 1968 to August 1969.  Further, the DD Form 214 indicates that the Veteran received a Bronze Star for his service from September 1968 to September 1969.  (The Board notes that a Bronze Star Medal is awarded for heroic or meritorious achievement of service, not involving aerial flight in connection with operations against an opposing armed force (see AR 600-8-22)).

Post service, a February 1998 private medical record notes that the Veteran had a history of arthritis (although no specific diagnosis was made).  An October 1998 private medical record reflects that the Veteran developed arthritis in the ankles about two years ago.  X-rays taken at that time reveal a normal joint space and the conclusion was "normal left ankle."

Regarding nexus evidence, the Board notes that the Veteran was recently afforded a VA examination in July 2010.  After reviewing the claims file, taking a subjective history, and performing a physical examination of the Veteran, the VA examiner diagnosed osteoarthrosis of the lumbar spine and shoulders and bilateral ankle strain.  The examiner then opined that conditions of the ankles, shoulders and back "are less likely than not related to service."  In support of this opinion, the examiner stated that all of the Veteran's disabilities are "consistent with the wear [and] tear and aging process of an obese male, who is 70 years of age."  The examiner related the Veteran's diagnosis of bilateral ankle strain to his obesity.

The Board finds the above opinion by the VA physician to be the most probative competent medical evidence of record and it is against the Veteran's service connection claim for disabilities of the ankles, shoulders, and back.  The July 2010 VA examination report reflects that the Veteran's claims file was reviewed, to include a medical history.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board finds that the examiner was "informed of the relevant facts" concerning the Veteran's disabilities currently at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Further, the examiner provided a rationale relating these three disabilities to wear and tear of the aging process and the Veteran's obesity.  For the reasons just detailed, the Board finds that the July 2010 VA opinion is very probative nexus evidence against the Veteran's service connection claim for disabilities of the ankles, shoulders, and back, and there are no favorable nexus opinions of record.  

The Board has also considered whether presumptive service connection for chronic diseases is warranted in the instant case.  Under 38 C.F.R. § 3.309(a), certain disabilities, to include arthritis, are regarded as chronic diseases.  In order for the presumption to operate, such disease must become manifest or aggravated to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any manifestations of arthritis of the ankles, shoulders, or back within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Finally, the Board acknowledges the Veteran's lay testimony that he has arthritis of the ankles, shoulders, and back due to the extreme humidity of Vietnam.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (noting that lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness was not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).  Here, the Board acknowledges the Veteran's lay assertions.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  The record, however, does not reflect that the Veteran has the required specialized knowledge or training to provide competent evidence of a link between his current disabilities of degenerative joint disease (to include osteoarthrosis) of the lumbar spine and shoulders and bilateral ankle strain to humid conditions in Vietnam.  To the contrary, the VA medical examiner clearly diagnosed the cause of the Veteran's current arthritis to the aging process and weight issues.  As such, there is no competent evidence of record linking the Veteran's disabilities of the ankles, shoulders, or back to service.

In conclusion, the Board gives more evidentiary weight to the opinion provided by the July 2010 VA examiner who, after a review of the record on appeal and an examination of the Veteran, opined that his disorders of the ankles, shoulders, and back were not causally related to service.  Accordingly, because the preponderance of the evidence is against a finding that the Veteran's disorders of the ankles, shoulders, and back are related to service, this claim for service connection must be denied.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  



ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for disabilities of the ankles, shoulders, and back is denied.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for service connection for benign prostatic hyperplasia, rheumatoid arthritis of the hands, and bilateral hearing loss.  See 38 C.F.R. § 19.9 (2010).

In the May 2010 remand, the Board found a December 2008 VA joints examination report to be inadequate because the VA examiner provided a confusing opinion regarding the diagnosed rheumatoid arthritis of the hands and the nexus statement only contained a scant rationale.  The Board also noted that the Veteran's claims file was not available for review and thus it appeared that certain relevant pieces of evidence were not considered.  The Board directed that the Veteran be scheduled for a VA joints examination for the purpose of determining the etiology of his rheumatoid arthritis of the hands.  The examiner was instructed to review the claims file and a thorough rationale was to be provided for all opinions expressed.

Also in the May 2010 remand, the Board found a December 2008 VA genitourinary examination to be inadequate for several reasons, to include the failure to answer the posed question and a rationale that was not specific to this Veteran's benign prostatic hyperplasia.  At that time, the Board directed that the claims file should be sent to the VA examiner who conducted the December 2008 VA genitourinary examination for clarification of the opinion provided.  The Board specifically directed that the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's begin prostatic hyperplasia is related to an event, injury or disease in service, to include exposure to herbicides and provide a thorough rationale for the opinion.  

On remand, the Veteran was provided a VA joints/spine examination in July 2010.  Regarding the hands, the VA examiner diagnosed osteoarthrosis of the hands, interphalangeal joints.  The examiner also provided the following diagnosis:  "No evidence of past or present rheumatoid arthritis."  The examiner then opined that osteoarthritis of the hands was less likely than not related to service.  Although the examination report indicates that the claims file was reviewed, the examiner failed to account for diagnoses of rheumatoid arthritis in the record.  The December 2008 VA examiner diagnosed rheumatoid arthritis, minimal of the metatarsophalangeal join of the index and long finger of both hands with moderate symptoms and minimal disability.  A February 2009 addendum report reflects that the Veteran's private physician and SSA assessment found the Veteran to have rheumatoid arthritis in 1998.  This addendum report reflects the same diagnosis as the December 2008 VA examination report.  The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  In light of the December 2008 VA examiner's diagnosis of rheumatoid arthritis and McClain, the record reflects that the Veteran has a current diagnosis of rheumatoid arthritis of the hands during the pendency of this appeal.

Regarding the prostatic hyperplasia, the record reflects that a July 2010 report was completed by the same examiner who conducted the December 2008 VA examination.  After conducting a review of the Veteran's medical history, the examiner opined that the Veteran's prostatic hyperplasia is not due to any illness, event or injury incurred while he was in the active military service; nor has prostatic hyperplasia been shown to be related to herbicide exposure (citing to "medical publications based on scientific studies, such as Harrisons 'Principles of Internal Medicine', 12 edition").  The examiner also stated that the Veteran's prostatic hyperplasia is a common disorder in men over 50-65 years of age.  

After reviewing the record regarding these service connection claims on the merits, de novo, the Board finds that the July 2010 VA joints/spine examination report and the July 2010 genitourinary addendum opinion are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Further, a physician providing a nexus opinion must be "informed of the relevant facts."  Nieves-Rodriguez, 22 Vet. App. at 303.  

First, regarding the July 2010 VA joints/spine examination, the examiner was not "informed of the relevant facts" and the negative nexus opinion was based on an inaccurate factual premise because the examiner failed to account for (or attempt to reconcile) prior diagnoses of rheumatoid arthritis of the hands, to include the December 2008 VA examination.  Assuming, arguendo, that these prior diagnoses of rheumatoid arthritis were considered, the examiner did not provide any rationale as to the finding of "[n]o evidence of past or present rheumatoid arthritis."  (Emphasis added.)  In light of the foregoing discussion, the Board finds that another remand is necessary for further clarification.  

Turning to the prostatic hyperplasia, the July 2010 examination report is inadequate because the examiner failed to provide a thorough rationale for the negative nexus opinion.  The examiner again generically stated that prostatic hyperplasia is a common disorder in men over 50-65 years of age.  However, as before, a rationale was not provided regarding this Veteran's prostatic hyperplasia and why it is not related to an event, injury, or disease in service.  As such, the Board finds that another remand is necessary for clarification.

Regarding the Veteran's claim for bilateral hearing loss, this claim was held in the May 2010 Board remand pending a response, if any, by the Veteran to the notice concerning the unavailability of his service treatment records and of his ability to submit alternative sources of information.  As noted above, the Veteran was provided such notice by way of a May 2010 letter.  A VA Form 20-0820 reflects that the Veteran was again informed of the unavailability of his service treatment records via telephone and that the claims would continue based on the evidence of record.  The Veteran acknowledged such.  No additional service treatment records were found or submitted.  As such, the Board will proceed to address this issue.

The Veteran claims that, while serving as a policeman in the Air Force, he was exposed to noise from engines of airplanes he was guarding.  A May 2006 private otolaryngology examination report indicates that he had mild to severe bilateral sensorineural hearing loss.  The private examiner opined (while acknowledging he had no service medical records to review) that the Veteran had a "substantial history of noise exposure and history would suggest that this noise exposure was contributory" to (in part) his hearing loss.  The Board cannot rely on this opinion to grant service connection because it is speculative, as indicated by the use of the word "suggest."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In December 2008, the Veteran was provided a VA audiological examination.  The examiner diagnosed sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran had hearing within normal limits according to whisper voice test upon enlistment in 1959, but a discharge examination report was not found in the claims folder.  The examiner stated that due to the lack of hearing information at discharge, an opinion regarding hearing loss would be speculative.  The Board also noted that while this examination report indicates that the claims file was reviewed, it does not contain a history of the Veteran's in-service and post-service noise exposure.  

Based on the record as it currently stands, the Board finds the December 2008 VA audiological examination to be inadequate.  As noted above, the examiner did not record the Veteran's history of in-service and post-service noise exposure.  The Board also notes that the Veteran indicated that his hearing loss began in 1962 (during service).  See VA Form 21-526, received in January 2001.  The examiner did not address these pertinent pieces of information; thus, it appears that this examiner was not "informed of the relevant facts."  Nieves-Rodriguez, 22 Vet. App. at 303.  Additionally, in the case of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court found that the Board can only rely on a statement that an opinion cannot be reached "without resort to speculation" if the examiner has explained the basis for the conclusion or the Board's review of the evidence otherwise makes the basis apparent.  Id.  The examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question and the examiner may have a duty to conduct further medical research.  Id.  The Court noted that such research may be necessary because use of the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.  Id.  If the record does not indicate that all tests and records have been secured, then the Board must remand the claim for further development.  Id.  Here, the December 2008 VA examiner explained that an opinion would be speculative without a discharge examination.  However, the record does not reflect that the examiner obtained and considered all tests and records that could help illuminate any pertinent medical question, the examiner conducted any further medical research, or that this opinion reflects limitations of knowledge in the greater medical community (as opposed to this individual examiner).  Thus, for the reasons stated above, the December 2008 VA examination is inadequate and a remand to obtain a more thorough examination is required in order to satisfy VA's duty to assist.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to ascertain the etiology of his current bilateral hearing loss.  All necessary tests should be performed, to include an audiogram and a Maryland CNC speech recognition test.  

After a review of the entire evidence of record, the VA examiner must render an opinion, in light of the service and post-service evidence of record, as to whether the Veteran's current bilateral sensorineural hearing loss is at least as likely as not (50 percent or greater) related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, any previous private/VA audiological evaluation/evaluations of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  In providing this opinion, the examiner is to assume, based on the Board's factual finding, that the Veteran was exposed to significant noise exposure during service.  

The claims file should be reviewed in conjunction with the examination and the examination report should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a detailed supporting rationale must be provided concerning why the opinion cannot be provided.  

2.  The claims file should be sent to the VA examiner who conducted the July 2010 VA joints examination for clarification of the opinion provided.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's rheumatoid arthritis of the hands is related to an event, injury or disease in service, or was manifested to a compensable degree within one year of his separation from service in December 1979.  

The examiner is specifically asked to reconcile the July 2010 diagnosis of no "evidence of past or present . . . rheumatoid arthritis" with the other evidence of record that reflects diagnoses of rheumatoid arthritis of the hands, to include the December 2008 VA joint examination report and an October 1998 private report from R.M.H., M.D.  As the Board has received opposing medical diagnoses from competent VA examiners (compare December 2008 VA examination report with July 2010 VA examination report) regarding this issue, a citation to relevant medical studies or treatises, as appropriate, would be useful to the Board in deciding this claim.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

If the examiner who evaluated the Veteran in July 2010 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the available examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

3.  The claims file should be sent to the VA examiner who provided the July 2010 report and December 2008 VA genitourinary examination for clarification and to expand upon the opinion provided.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  

Following a review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's benign prostatic hyperplasia is related to an event, injury or disease in service, to include presumed exposure to herbicides.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  The examiner is asked to specifically comment on the conditions and medical principles concerning this specific Veteran and not just people in general.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

If the examiner that evaluated the Veteran in December 2008 and July 2010 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

4.  Following the completion of the above, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


